DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo US 2017/0289324 in view of KR101754787 (B1)(see Machine translation of 17188730_2022-08-31_KR_101754787_B1_M.pdf).
Regarding claim 1, Yeo discloses a display device, in at least figs.1-6 and 7B, comprising: 
an electronic part (762); 
a support part (752) including a through hole (see fig.7B) overlapping the electronic part; 
a display part (742) disposed above the support part and including: 
a first area overlapping the through hole (see fig.7B); and 
a second area non-overlapping the through hole (see fig.7B), the second area being adjacent to the first area (see fig.7B); 
a polarizing plate (732) disposed above the display part and having a transmission axis parallel to a direction (it’s inherent to have a polarizing plate having a transmission axis parallel to a direction in order to polarize light from the display part, para.139).
Yeo does not explicitly disclose a pattern optical layer disposed on the polarizing plate and including: first phase retardation parts having a first optical axis; and second phase retardation parts having a second optical axis orthogonal to the first optical axis.
KR101754787 discloses a display device, in at least figs.6 and 7, a pattern optical layer (250) disposed on the polarizing plate (220) and including: first phase retardation parts (251a) having a first optical axis (see figs.6 and 7); and second phase retardation parts (251b) having a second optical axis (see figs.6 and 7) orthogonal to the first optical axis (see figs.6 and 7) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pattern optical layer disposed on the polarizing plate and including: first phase retardation parts having a first optical axis; and second phase retardation parts having a second optical axis orthogonal to the first optical axis as taught by KR101754787 in the display device of Yeo for the purpose implementing a stereoscopic image.
Regarding claim 2, KR101754787 discloses the first optical axis has an intervening angle of about 45±5° in a positive direction with respect to the transmission axis, and the second optical axis has an intervening angle of about 45±5° in a negative direction with respect to the transmission axis (see fig.6 discloses linear polarizing layer 220 aligned in the direction into the paper having an intervening angle of 45° with both optical axes) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph). The reason for combining is the same as claim 1.
Regarding claim 3, KR101754787 discloses the pattern optical layer is a λ/4 phase retarder (see fig.7, the linear polarized light passed from the linear polarizing plate 220 into the pattern optical layer 250 become a circularly polarized light, so that the pattern optical layer is a λ/4 phase retarder) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph). The reason for combining is the same as claim 1.
Regarding claim 5, Yeo disclose the polarizing plate has the same area size as the display part (see at least fig.7B).
Yeo does not explicitly disclose the pattern optical layer overlaps an entire area of the first area and the second area.
KR101754787 discloses a display device, in at least figs.6 and 7, the pattern optical layer overlaps an entire area of the polarizing plate for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pattern optical layer overlaps an entire area of the polarizing plate as taught by KR101754787 in the display device of Yeo in order to have the pattern optical layer overlaps an entire area of the first area and the second area because Yeo discloses the polarizing plate has the same area size as the display part for the purpose of implementing a stereoscopic image.
Regarding claim 6, KR101754787 discloses the first phase retardation parts and the second phase retardation parts are alternately arranged (see figs.6 and 7) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph). The reason for combining is the same as claim 1.
Regarding claim 7, KR101754787 discloses a total area of the first phase retardation parts and a total area of the second phase retardation parts are the same (see figs.6 and 7) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph). The reason for combining is the same as claim 1.
Regarding claim 8, KR101754787 discloses each of the first phase retardation parts and the second phase retardation parts is arranged in a stripe shape (see figs.6 and 7) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph). The reason for combining is the same as claim 1.
Regarding claim 9, KR101754787 discloses each of the first phase retardation parts and the second phase retardation parts is arranged to be parallel to or orthogonal to the direction (the direction into the paper, see figs.6 and 7) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph). The reason for combining is the same as claim 1.
Regarding claim 10, Yeo in view of KR101754787 does not explicitly disclose “each of the first phase retardation parts and the second phase retardation parts has a square shape in a plan view, and the first phase retardation parts and the second phase retardation parts are arranged in a mosaic shape”. However, it has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). “each of the first phase retardation parts and the second phase retardation parts has a square shape in a plan view, and the first phase retardation parts and the second phase retardation parts are arranged in a mosaic shape” performing the same function as “each of the first phase retardation parts and the second phase retardation parts is arranged in a stripe shape” or a rectangular shape to implement a stereoscopic image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “each of the first phase retardation parts and the second phase retardation parts has a square shape in a plan view, and the first phase retardation parts and the second phase retardation parts are arranged in a mosaic shape” in the display device of Yeo in view of KR101754787 for the purpose of implementing a stereoscopic image.
Regarding claim 14, Yeo discloses the polarizing plate is directly disposed on the display part (see fig.7B).
Regarding claim 16, Yeo discloses a display device, in at least figs.1-6 and 7B, comprising: 
a display part (742); 
a camera (762) disposed below the display part and capturing an image in a front direction of the display part (see fig.7B); 
a polarizing plate (732) disposed above the display part and including a linear polarizing layer having a transmission axis in a direction (it’s inherent to have a polarizing plate having a transmission axis parallel to a direction in order to polarize light from the display part, para.139); and 
the polarizing plate overlapping the camera (see fig.7B).
Yeo does not explicitly disclose a pattern optical layer overlapping the camera and disposed above the polarizing plate, the pattern optical layer including: first phase retardation parts having a first optical axis; and second phase retardation parts having a second optical axis orthogonal to the first optical axis.
KR101754787 discloses a display device, in at least figs.6 and 7, a pattern optical layer (250) disposed above the polarizing plate (220), the pattern optical layer overlapping the entire area of the polarizing plate (see fig.6) and including: first phase retardation parts (251a) having a first optical axis (see figs.6 and 7); and second phase retardation parts (251b) having a second optical axis (see figs.6 and 7) orthogonal to the first optical axis (see figs.6 and 7) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pattern optical layer disposed above the polarizing plate, the pattern optical layer overlapping the entire area of the polarizing plate and including: first phase retardation parts having a first optical axis; and second phase retardation parts having a second optical axis orthogonal to the first optical axis as taught by KR101754787 in the display device of Yeo in order to have a pattern optical layer overlapping the camera and disposed above the polarizing plate, the pattern optical layer including: first phase retardation parts having a first optical axis; and second phase retardation parts having a second optical axis orthogonal to the first optical axis for the purpose implementing a stereoscopic image.
Regarding claim 17, KR101754787 discloses the first optical axis has an intervening angle of about 45±5° in a positive direction with respect to the transmission axis, and the second optical axis has an intervening angle of about 45±5° in a negative direction with respect to the transmission axis (see fig.6 discloses linear polarizing layer 220 aligned in the direction into the paper having an intervening angle of 45° with both optical axes) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph). The reason for combining is the same as claim 16.
Regarding claim 18, KR101754787 discloses the pattern optical layer is a λ/4 phase retarder (see fig.7, the linear polarized light passed from the linear polarizing plate 220 into the pattern optical layer 250 become a circularly polarized light, so that the pattern optical layer is a λ/4 phase retarder) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph). The reason for combining is the same as claim 16.
Regarding claim 19, KR101754787 discloses the first phase retardation parts and the second phase retardation parts are alternately arranged (see figs.6 and 7) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph). The reason for combining is the same as claim 16.
Regarding claim 20, KR101754787 discloses a total area of the first phase retardation parts and a total area of the second phase retardation parts are the same (see figs.6 and 7) for the purpose of implementing a stereoscopic image (page 9, the bottom 2nd paragraph). The reason for combining is the same as claim 16.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo US 2017/0289324 in view of KR101754787 (B1)(see Machine translation of 17188730_2022-08-31_KR_101754787_B1_M.pdf) as applied to claim 1 above, and further in view of Moon US 2020/0185643.
Regarding claim 11, Yeo in view of KR101754787 does not explicitly disclose the polarizing plate comprises: a linear polarizing layer; a first phase retardation layer disposed under the linear polarizing layer; and a second phase retardation layer disposed between the first phase retardation layer and the linear polarizing layer, and the first phase retardation layer is a λ/4 phase retarder, and the second phase retardation layer is a λ/2 phase retarder.
Moon discloses a display device, in at least figs.2,4A,7C, the polarizing plate comprises: a linear polarizing layer (PVA); a first phase retardation layer (λ/4 RL) disposed under the linear polarizing layer; and a second phase retardation layer (λ/2 RL) disposed between the first phase retardation layer and the linear polarizing layer, and the first phase retardation layer is a λ/4 phase retarder, and the second phase retardation layer is a λ/2 phase retarder (see fig.7C) for the purpose of forming a polarizing plate or an optical film (para.153).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizing plate comprises: a linear polarizing layer; a first phase retardation layer disposed under the linear polarizing layer; and a second phase retardation layer disposed between the first phase retardation layer and the linear polarizing layer, and the first phase retardation layer is a λ/4 phase retarder, and the second phase retardation layer is a λ/2 phase retarder as taught by Moon in the display device of Yeo in view of KR101754787 for the purpose of forming a polarizing plate or an optical film.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo US 2017/0289324 in view of KR101754787 (B1)(see Machine translation of 17188730_2022-08-31_KR_101754787_B1_M.pdf) as applied to claim 1 above, and further in view of Mitsui JP 2019150952A (see Machine translation of 17188730_2022-09-01_ JP _2019150952_A_M.pdf).
Regarding claim 12, Yeo discloses a window including: a cover layer (712).
Yeo in view of KR101754787 does not explicitly disclose a protective layer disposed on the cover layer and having a phase retardation of about 5000 nm or more.
Mitsui discloses a display device, a protective layer (a surface layer) disposed on the cover layer (base material layer) and having a phase retardation of about 5000 nm or more (page 2, the last paragraph discloses 3000nm or more and 10000nm or less) for the purpose of suppressing the occurrence of blackout and rainbow unevenness (page 2, the last paragraph discloses 3000nm or more and 10000nm or less).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a protective layer disposed on the cover layer and having a phase retardation of about 5000 nm or more as taught by Mitsui in the display device of Yeo in view of KR101754787 for the purpose of suppressing the occurrence of blackout and rainbow unevenness.
Regarding claim 13, Yeo discloses comprising a cover layer (712)(see fig.7B).
Yeo in view of KR101754787 does not explicitly disclose a shock absorbing layer disposed on an upper side of the pattern optical layer and having a phase retardation of about 5000 nm or more.
Mitsui discloses a display device, a shock absorbing layer (a surface layer which has a function of absorbing shock in order to protect the cover layer) disposed on the cover layer (base material layer) and having a phase retardation of about 5000 nm or more (page 2, the last paragraph discloses 3000nm or more and 10000nm or less) for the purpose of suppressing the occurrence of blackout and rainbow unevenness (page 2, the last paragraph discloses 3000nm or more and 10000nm or less) and protecting the cover layer. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a shock absorbing layer disposed on the cover layer and having a phase retardation of about 5000 nm or more as taught by Mitsui in the display device of Yeo in view of KR101754787 in order to have a shock absorbing layer disposed on an upper side of the pattern optical layer and having a phase retardation of about 5000 nm or more because the cover layer is the outmost layer in Yeo for the purpose of suppressing the occurrence of blackout and rainbow unevenness and protecting the cover layer


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo US 2017/0289324 in view of KR101754787 (B1)(see Machine translation of 17188730_2022-08-31_KR_101754787_B1_M.pdf) as applied to claim 1 above, and further in view of Chen CN 106471402A(see Machine translation of 17188730_2022-09-01_CN_106471402_A_M.pdf).
Regarding claim 15, Yeo in view of KR101754787 does not explicit disclose discloses the pattern optical layer is directly disposed on the polarizing plate.
Chen discloses a display device, in at least figs.1-3, 8 and 9, the pattern optical layer (3) is directly disposed on the polarizing plate (2)(see fig.2) for the purpose of forming an optical component comprising the polarizing plate and the pattern optical layer (page 5, lines 10 and 11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pattern optical layer is directly disposed on the polarizing plate as taught by Chen in the display device of Yeo in view of KR101754787 for the purpose of forming an optical component comprising the polarizing plate and the pattern optical layer.




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record does not disclose or suggest a display device having the pattern optical layer overlaps the first area and non-overlaps the second area, along with other claim limitations. 
	Yeo US 2017/0289324, KR101754787 (B1), Moon US 2020/0185643, Mitsui JP 2019150952A and Chen CN 106471402A either singularly or in combination, does not disclose or suggest a display device having the pattern optical layer overlaps the first area and non-overlaps the second area, along with other claim limitations.










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871